FILED
                           NOT FOR PUBLICATION                                DEC 17 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FARRAMARZ RAFAEL,                                No. 12-55642

              Plaintiff - Appellant,             D.C. No. 2:10-cv-08146-VBF-SS

 v.
                                                 MEMORANDUM*
SARA HEZHGIAEIAN,

              Defendant - Appellee.


                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted December 7, 2015**
                               Pasadena, California

Before: REINHARDT, NOONAN, and NGUYEN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Farramarz Rafael appeals the district court’s denial of his motion to

vacate dismissal pursuant to Federal Rule of Civil Procedure 60(b). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Applying the Pioneer-Briones factors, we find that the district court did not

err in concluding that Rafael failed to show excusable neglect. Pioneer Inv. Servs.

Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 395 (1993); Briones v. Riviera Hotel

& Casino, 116 F.3d 379, 381 (9th Cir. 1997). As the district court noted, Rafael

had multiple opportunities to avoid dismissal, or promptly seek to vacate the

dismissal, and he failed to do so. Rafael failed to respond to the court’s Order to

Show Cause, and he waited nearly a year after dismissal before filing a motion to

set aside the judgment. The district court also did not err in finding that counsel’s

proffered reasons for the delay—the press of business and a busy litigation

schedule—were insufficient to excuse the neglect.

      AFFIRMED.




                                           2